Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  140576-7                                                                                                  Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  KIRT WREN, Personal Representative of the                                                               Brian K. Zahra,
  Estate of HIRAM DENT,                                                                                              Justices
               Plaintiff-Appellant,
  v                                                                SC: 140576-7
                                                                   COA: 283726, 283727
                                                                   Wayne CC: 04-425699-NH
  SOUTHFIELD REHABILITATION COMPANY,
  d/b/a GREAT LAKES REHABILITATION
  HOSPITAL, MOHAMMED S. SIDDIQUI, D.O.,
  and ST. JOHN RIVERVIEW HOSPITAL,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 5, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2011                      _________________________________________
         d0323                                                                Clerk